Sanders, J.
(dissenting) — I dissent for the reasons expressed in Justice Madsen’s concurring opinion, differing only with her conclusion that Medcalf s offer of proof was insufficient to show that he was unable to submit to a test when requested to do so.
*312The deciding consideration for Justice Madsen was whether the psychological testimony contained in Med-calf s offer of proof is sufficient to meet the probability or "more likely than not” standard required to establish a causal relationship. Indeed Medcalf s psychologist testified that " 'there’s a good likelihood that [Medcalf’s] obsessional disorder rendered him unable to comply with the request to take the Breathalyzer test.’ ” Concurrence at 310 (citing Verbatim Report of Proceedings at 27) (emphasis added). Since "good likelihood” on its face means more probable than not, I would conclude Justice Madsen’s concern is satisfied.7 Therefore I would reverse and remand with instructions to the hearing examiner that the admissibility of this evidence be reconsidered in light of this opinion.
Additionally on remand I would grant the trial court leave to conduct such further proceedings as may be necessary to determine whether the psychological testimony at issue is sufficiently scientifically based to permit its admission under the standard set forth in Frye v. United States, 293 F. 1013, 34 A.L.R. 145 (D.C. Cir. 1923), superseded by statute as stated in Chikovsky v. Ortho Pharm. Corp., 832 F. Supp. 341 (S.D. Fla. 1993).
As a general proposition expert testimony on a subject, to be admissible, must be based upon valid and reliable *313scientific principles. In Frye the United States Court of Appeals stated,
[W]hile courts will go a long way in admitting expert testimony deduced from a well-recognized scientific principle or discovery, the thing from which the deduction is made must be sufficiently established to have gained general acceptance in the particular field in which it belongs.
Frye, 293 F. at 1014.
Scholars question whether much of the psychological/ psychiatric testimony offered, or even received, into evidence could survive scrutiny under the Frye test. See, e.g., 1 Jay Ziskin & David Faust, Challenging the Scientific Status of Psychology and Psychiatry, in Coping with Psychiatric and Psychological Testimony 109 (4th ed. 1988) ("We will show that, within the areas of psychology and psychiatry most pertinent to the typical domains in which the expert witness operates, scientific status is seriously deficient.”).
Arguments that our state ER 702 should be construed identically to federal rule of evidence 702 were rejected in State v. Copeland, 130 Wn.2d 244, 259, 922 P.2d 1304 (1996). It is therefore the rule in this jurisdiction that Frye rather than Daubert8 controls such evidentiary questions; however, I do not believe the nuances which distinguish the two cases are particularly relevant here since our court held in Copeland:
The trial court’s gatekeeper role under Frye involves by design a conservative approach, requiring careful assessment of the general acceptance of the theory and methodology of novel science, thus helping to ensure, among other things, that "pseudoscience” is kept out of the courtroom.
*314Copeland, 130 Wn.2d at 259. Testing the admissibility of psychological and psychiatric evidence under ER 702 would be appropriate on remand.
I note, however, in the original hearing of this matter no threshold objection was raised pursuant to Frye, but rather the subject testimony was held inadmissible on grounds of relevancy. I would reverse on that basis because "refusal,” as that term is appropriately understood in the concurring opinion, is ultimately what this case is all about, and certainly includes consideration of one’s capacity to volitionally do just that. For these reasons I dissent and would remand to the hearing officer to conduct further proceedings consistent with this opinion.

"Likely” is defined as probable. " '[L]ikely’ is a word of general usage and common understanding. It is broadly defined as 'of such a nature or so circumstantial as to make something probable . . . having a better chance of existing or occurring than not.’ ” People v. Randall, 711 P.2d 689, 692 (Colo. 1985) (quoting definition from Webster's Third New Int’l Dictionary 1310 (1976)). "Probability” is defined as "Likelihood; appearance of reality or truth; reasonable ground of presumption; verisimilitude; consonance to reason. The likelihood of a proposition or hypothesis being true, from its conformity to reason or experience, or from superior evidence or arguments adduced in its favor. A condition or state created when there is more evidence in favor of the existence of a given proposition than there is against it.” Black’s Law Dictionary 1201 (6th ed. 1990). See also Buckley v. Orem, 112 Idaho 117, 730 P.2d 1037 (1986) (used term "good likelihood” in the context of carrying a burden of proof by a preponderance of evidence); Morris v. Allstate Ins. Co., 632 So. 2d 1209 (La. Ct. App. 1994) (admitted medical testimony based upon a "good likelihood” although ultimately the trier of fact found otherwise).


Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993). Some scholars opine Daubert, sub silentio, overruled Barefoot v. Estelle which allowed receipt of questionable psychiatric evidence regarding "future dangerousness.” Barefoot v. Estelle, 463 U.S. 880, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983), superseded by statute as stated in United States v. Monroe, 974 F. Supp. 1472 (N.D. Ga. 1997). See, e.g., Paul C. Giannelli, Daubert: Interpreting the Federal Rules of Evidence, 15 Cardozo L. Rev. 1999, 2020-21 (1994).